                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

STACY L. SMITH,                               )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )       Civil No.: 3:18cv00246-JMV
                                              )
NANCY BERRYHILL,                              )
COMMISSIONER OF                               )
SOCIAL SECURITY,                              )
                                              )
               Defendant.                     )

                                      FINAL JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding an application for supplemental security income. The parties have

consented to entry of final judgment by the United States Magistrate Judge under the provisions

of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth Circuit. The Court,

having reviewed the record, the administrative transcript, the briefs of the parties, and the

applicable law and having heard oral argument, finds as follows, to-wit:

       For the reasons announced by the Court on the record at the conclusion of oral argument

during a hearing held today, the Court finds there is no reversible error, and the Commissioner’s

decision is supported by substantial evidence in the record. Therefore, the decision of the

Commissioner is hereby AFFIRMED.

       SO ORDERED AND ADJUDGED this, the 9th day of December, 2019.


                                              /s/ Jane M. Virden
                                              U. S. MAGISTRATE JUDGE
